Exhibit 10.1

Execution Version

MCDERMOTT INTERNATIONAL, INC.

(as Issuer)

and

Computershare Inc. and Computershare Trust Company, N.A.

(as Warrant Agent)

Warrant Agreement

Dated as of December 2, 2019

Warrants Exercisable for

Shares of Common Stock



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         PAGE   ARTICLE I        DEFINITIONS       

Section 1.01.

  Definitions      1  

Section 1.02.

  Rules of Construction      5   ARTICLE II        APPOINTMENT OF WARRANT AGENT
      

Section 2.01.

  Appointment of Warrant Agent      6   ARTICLE III        THE WARRANTS       

Section 3.01.

  Form and Dating; Legends      6  

Section 3.02.

  [Reserved]      7  

Section 3.03.

  [Reserved]      7  

Section 3.04.

  [Reserved]      7  

Section 3.05.

  Outstanding Warrants      7  

Section 3.06.

  Cancellation      7  

Section 3.07.

  CUSIP Numbers      7  

Section 3.08.

  Registration and Transfer      7  

Section 3.09.

  Restrictions on Transfer      8   ARTICLE IV        SEPARATION OF WARRANTS;
TERMS OF WARRANTS; EXERCISE OF WARRANTS       

Section 4.01.

  Terms of Warrants; Exercise of Warrants      9  

Section 4.02.

  Conditional Exercise      12  

Section 4.03.

  Opinion of Counsel      12  

Section 4.04.

  Cost Basis Information      12   ARTICLE V        COVENANTS OF THE COMPANY   
   

Section 5.01.

  Maintenance of Office or Agency      12  

Section 5.02.

  Payment of Taxes      13  

Section 5.03.

  Rule 144A(d)(4) Information      13  

Section 5.04.

  Reservation of Warrant Shares      13  

Section 5.05.

  Listing      13  

Section 5.06.

  HSR Act      14  

 

i



--------------------------------------------------------------------------------

ARTICLE VI        ADJUSTMENT OF NUMBER OF        WARRANT SHARES ISSUABLE       

Section 6.01.

  Adjustment to Number of Warrant Shares      14  

Section 6.02.

  Fractional Interests      20  

Section 6.03.

  Notices to Warrant Holders      20  

Section 6.04.

  No Rights as Stockholders; Limitations of Liability      21   ARTICLE VII     
  WARRANT AGENT       

Section 7.01.

  Warrant Agent      22  

Section 7.02.

  Compensation; Indemnity; Limitation on Liability      24  

Section 7.03.

  Individual Rights of Warrant Agent      25  

Section 7.04.

  Replacement of Warrant Agent      25  

Section 7.05.

  Successor Warrant Agent by Merger      26  

Section 7.06.

  Holder Lists      26   ARTICLE VIII        MISCELLANEOUS       

Section 8.01.

  Holder Actions      26  

Section 8.02.

  Notices and Communications      27  

Section 8.03.

  Entire Agreement      28  

Section 8.04.

  Amendments, Supplements and Waivers      28  

Section 8.05.

  Benefits of This Agreement      30  

Section 8.06.

  Successors and Assigns      30  

Section 8.07.

  Governing Law; Jurisdiction and Venue; Waiver of Jury Trial      30  

Section 8.08.

  Severability      31  

Section 8.09.

  Counterparts      31  

Section 8.10.

  Table of Contents and Headings      31  

Section 8.11.

  No Adverse Interpretation of Other Agreements      31  

Section 8.12.

  No Presumption      31  

Section 8.13.

  Obligations Limited to Parties to This Agreement and Holders      32  

Section 8.14.

  Bank Accounts      32  

Section 8.15.

  Further Assurances      32  

Section 8.16.

  Confidentiality      33  

Section 8.17.

  Force Majeure      33  

 

ii



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A Form of Series B Warrant

Exhibit B Restricted Legend

Exhibit C Rule 144A Certificate

Exhibit D Accredited Investor Certificate

 

 

iii



--------------------------------------------------------------------------------

WARRANT AGREEMENT, dated as of December 2, 2019, among McDermott International,
Inc., a corporation organized under the laws of the Republic of Panama (as
further defined below, the “Company”), and Computershare Inc., a Delaware
corporation (“Computershare”), and its wholly owned subsidiary Computershare
Trust Company, N.A., a federally chartered trust company (collectively, the
“Warrant Agent”).

WHEREAS, the Company proposes to issue Series B warrants (the “Warrants”), that
upon exercise may be settled solely for shares of Common Stock (as defined
herein) (the Common Stock issuable on exercise of the Warrants being referred to
herein as the “Warrant Shares”) or, at the option of the Company, via net share
settlement, to certain third-party purchasers; and

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act in connection with the issuance of
the Warrants and other matters as provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the following respective meanings.

“act” has the meaning set forth in Section 8.01.

“Accredited Investor Certificate” means a certificate substantially in the form
of Exhibit D hereto.

“Affiliate” has the meaning assigned to such term, as of the date hereof, in
Rule 405 under the Securities Act.

“Agreement” means this Warrant Agreement, as amended or supplemented from time
to time.

“Articles of Incorporation” means the Amended and Restated Articles of
Incorporation of the Company, as amended or modified.

“Average VWAP” per share over any specified period means the arithmetic average
of the VWAP per share for each Trading Day in such period.

“Board of Directors” means the Board of Directors of the Company or, with
respect to any action to be taken by the Board of Directors, any committee of
the Board of Directors duly authorized to take such action.



--------------------------------------------------------------------------------

“Business Combination” means a merger, consolidation, business combination or
similar transaction of the Company with another Person.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by law or other governmental action to
close.

“Capital Stock” means:

 

  (1)

in the case of a corporation, corporate stock;

 

  (2)

in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock;

 

  (3)

in the case of a partnership or limited liability company, partnership interests
(whether general or limited) or membership interests, respectively; and

 

  (4)

any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“Closing Sale Price” per share of the Common Stock means, as of any date, the
closing sale price per share (or if no closing sale price is reported, the
average of the closing bid and ask prices or, if more than one in either case,
the average of the average closing bid and the average closing ask prices) on
such date as reported (1) on the principal National Securities Exchange on which
the Common Stock is traded, (2) if the Common Stock is not listed on a National
Securities Exchange, on the principal regional securities exchange, or (3) if
the Common Stock is not listed on a National Securities Exchange or regional
securities exchange, in the over-the-counter market as reported by OTC Markets
Group Inc. or a similar organization. In the absence of such a quotation, the
Closing Sale Price shall be an amount determined by the Board of Directors to be
the fair market value of a share of Common Stock.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Stock” means the common stock, par value $1.00 per share, of the Company
or any other Capital Stock of the Company into which such common stock shall be
reclassified or changed.

“Company” means McDermott International, Inc., a corporation organized under the
laws of the Republic of Panama, or any successor to the Company.

“Computershare” has the meaning assigned to such term in the recitals to this
Agreement.

 

2



--------------------------------------------------------------------------------

“Corporate Trust Office” means the office of the Warrant Agent designated for
the purposes contemplated hereunder, which at the Issue Date is located at 250
Royall Street, Canton, MA 02021.

“Ex-Date” means, when used with respect to any issuance of or distribution in
respect of the Common Stock or any other securities, the first date on which the
Common Stock or such other securities trade without the right to receive such
issuance or distribution.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exercise Notice” has the meaning assigned to such term in Section 4.01(b).

“Exercise Price” means the exercise price for the Warrants as set forth on
Exhibit A.

“Exercise Ratio” has the meaning assigned to such term in Section 6.01.

“Expiration Time” has the meaning assigned to such term in Section 4.01(a).

“Form Certificate” has the meaning assigned to such term in Section 3.01.

“Full Share Settlement” has the meaning assigned to such term in
Section 4.01(b).

“Full Share Settlement Election” has the meaning assigned to such term in
Section 4.01(b).

“Funds” has the meaning assigned to such term in Section 8.14.

“GAAP” means accounting principles generally accepted in the United States.

“Holder” means the registered holder of any Warrant.

“HSR Act” has the meaning assigned to such term in Section 5.06.

“Industry Competitor” means a company engaged primarily in providing
engineering, procurement and construction services to the energy industry or any
holding company thereof or its subsidiaries; provided, however, that for the
avoidance of doubt, a private equity fund, financial institution, asset
management firm or similar firm shall not be considered an “Industry Competitor”
but any of its portfolio companies that are engaged primarily in providing
engineering, procurement and construction services to the energy industry would
be considered an “Industry Competitor.”

“Issue Date” means the date on which the Warrants are originally issued under
this Agreement.

 

3



--------------------------------------------------------------------------------

“Market Value” means, the Average VWAP during a five consecutive Trading Day
period ending on the Trading Day immediately prior to the date of determination,
as reported (1) on the principal National Securities Exchange on which the
Common Stock is traded, (2) if the Common Stock is not listed on a National
Securities Exchange, on the principal regional securities exchange, or (3) if
the Common Stock is not listed on a National Securities Exchange or regional
securities exchange, in the over-the-counter market as reported by OTC Markets
Group Inc. or a similar organization. In the absence of such a listing or
reporting, the Market Value shall be an amount determined by the Board of
Directors.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act.

“Net Share Settlement” has the meaning assigned to such term in 4.01(b).

“Net Share Settlement Election” has the meaning assigned to such term in
Section 4.01(b).

“Officer” means any of the Chief Executive Officer, the Chief Financial Officer,
the Chief Accounting Officer and the General Counsel of the Company.

“Officers’ Certificate” means a certificate signed by two Officers, and
delivered to the Warrant Agent, that meets the requirements set forth herein.

“Opinion of Counsel” means a written opinion of counsel who shall be reasonably
acceptable to the Warrant Agent that meets the requirements set forth herein.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Pro Rata Repurchases” means any purchase of shares of Common Stock by the
Company or any Affiliate thereof pursuant to (i) any tender offer or exchange
offer directed to all of the holders of Common Stock subject to Section 13(e) or
14(e) of the Exchange Act or Regulation 14E promulgated thereunder or (ii) any
other tender offer available to substantially all holders of Common Stock, in
the case of both (i) and (ii), whether for cash, shares of Capital Stock of the
Company, other securities of the Company, evidences of indebtedness of the
Company or any other Person or any other property (including shares of Capital
Stock, other securities or evidences of indebtedness of a subsidiary), or any
combination thereof, effected while the Warrants are outstanding. The “effective
date” of a Pro Rata Repurchase shall mean the date of purchase with respect to
any Pro Rata Repurchase.

“Register” means the register established by the Warrant Agent pursuant to
Section 3.08.

“Restricted Legend” means the legend set forth in Exhibit B.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Certificate” means a certificate substantially in the form of Exhibit
C hereto.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Trading Day” means a day during which trading in securities generally occurs on
the New York Stock Exchange or, if the Common Stock is not listed on the New
York Stock Exchange, on the principal other National Securities Exchange or
regional securities exchange on which the Common Stock is then listed or, if the
Common Stock is not listed on a National Securities Exchange or regional
securities exchange, on the principal other market on which the Common Stock is
then traded. If the Common Stock is not so listed or traded, “Trading Day” shall
mean a Business Day.

“Transfer Agent” has the meaning assigned to such term in Section 5.04(b).

“Trigger Event” has the meaning assigned to such term in Section 6.01(a)(viii).

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed on Bloomberg page “MDR <Equity> AQR”
(or its equivalent successor if such page is not available) in respect of the
period from 9:30 a.m. to 4:00 p.m., New York City time, on such Trading Day; or,
if such price is not available, “VWAP” means the market value per share of
Common Stock on such Trading Day as determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
by the Company for this purpose.

“Warrant Agent” means the party named as such in the first paragraph of this
Agreement or any successor warrant agent under this Agreement pursuant to
Article VII.

“Warrant Shares” has the meaning assigned to such term in the recitals to this
Agreement.

“Warrants” has the meaning assigned to such term in the recitals to this
Agreement.

Section 1.02. Rules of Construction. Unless the context otherwise requires, as
used in this Agreement:

 

  (a)

a defined term has the meaning assigned to it for all purposes of this
Agreement, regardless of where it is defined herein;

 

  (b)

all accounting terms not otherwise defined shall have the respective meanings
assigned to them under GAAP;

 

5



--------------------------------------------------------------------------------

  (c)

“or” is not exclusive but shall be used in the inclusive sense of “and/or”;

 

  (d)

defined terms and other words used in the singular shall be deemed to include
the plural, and vice versa;

 

  (e)

The terms “herein,” “hereof” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular Article, Section or other
subdivision of this Agreement;

 

  (f)

when the words “include,” “includes” or “including” are used herein, they shall
be deemed to be followed by the phrase “without limitation”;

 

  (g)

unless expressly qualified otherwise (e.g., by “Business” or “Trading”), all
references to “days” are deemed to be references to calendar days;

 

  (h)

all references to Sections or Articles or Exhibits refer to Sections or Articles
or Exhibits of or to this Agreement unless otherwise indicated; and

 

  (i)

references to agreements or instruments, or to statutes or regulations, are to
such agreements or instruments, or statutes or regulations, as amended,
supplemented or modified from time to time (or to successor statutes and
regulations).

ARTICLE II

APPOINTMENT OF WARRANT AGENT

Section 2.01. Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company with respect to the Warrants in
accordance with the instructions set forth hereinafter in this Agreement and the
Warrant Agent hereby accepts such appointment and shall perform the same in
accordance with the express terms and conditions set forth in this Agreement.

ARTICLE III

THE WARRANTS

Section 3.01. Form and Dating; Legends. The Warrants will be categorized as
Series B Warrants and will be issuable only in book-entry form with terms and
provisions contained in the form of the Warrants attached as Exhibit A (the
“Form Certificate”), which terms and provisions are hereby expressly made a part
of this Agreement. The Warrants may have electronic notations, legends or
endorsements required by law, rules of or agreements with National Securities
Exchanges to which the Company is subject, or usage.

 

  (a)

Except as otherwise provided in Section 3.01(b) or Section 3.09, each Warrant
will bear the Restricted Legend.

 

6



--------------------------------------------------------------------------------

(b) If the Company determines (upon the advice of counsel and such other
certifications and evidence as the Company may reasonably require) that a
Warrant is eligible for resale pursuant to Rule 144 under the Securities Act (or
a successor provision) without the need to satisfy current information or other
requirements therein and that the Restricted Legend is no longer necessary or
appropriate in order to ensure that subsequent transfers of the Warrant are
effected in compliance with the Securities Act, the Company may instruct the
Warrant Agent in writing to remove the Restricted Legend from such Warrant, and
the Warrant Agent will comply with such instruction.

(c) By its acceptance of any Warrant bearing the Restricted Legend, each Holder
thereof and each owner of a beneficial interest therein acknowledges the
restrictions on transfer of such Warrant set forth in this Agreement and in the
Restricted Legend and agrees that it will transfer such Warrant only in
accordance with this Agreement and such legend.

Section 3.02. [Reserved]

Section 3.03. [Reserved]

Section 3.04. [Reserved]

Section 3.05. Outstanding Warrants. The Register shall show at any time the
number of Warrants outstanding, which shall be all Warrants that have not been
canceled by the Warrant Agent or Company or instructed to the Warrant Agent for
cancellation, or exercised by the Holder thereof.

Section 3.06. Cancellation. Notwithstanding any Warrants cancelled in accordance
with Section 4.01, the Company will promptly instruct the Warrant Agent for
cancellation any Warrants which the Company may have acquired in any manner
whatsoever. Certification of the cancellation of all canceled Warrants shall be
delivered to the Company upon written request. The Company may not issue new
Warrants to replace Warrants that have been exercised or delivered to the
Warrant Agent for cancellation.

Section 3.07. CUSIP Numbers. The Company in issuing the Warrants shall obtain
and use “CUSIP” numbers for the Warrants and the Warrant Agent will use such
CUSIP numbers in notices as a convenience to Holders, with any such notice
stating that no representation is made as to the correctness of such numbers
either as printed on the Warrants or as contained in any notice to any Holder.
The Company will promptly notify the Warrant Agent and Holders in writing of any
change in such CUSIP numbers.

Section 3.08. Registration and Transfer. The Company shall cause the Warrant
Agent to maintain a register (the “Register”) for registering original issuance
and transfer of the Warrants. Upon the initial issuance of the Warrants in book
entry form, the Warrant Agent shall issue and register the Warrants in the names
of the respective Holders thereof in such denomination and otherwise in
accordance with instructions delivered to the Warrant Agent by the Company.

 

7



--------------------------------------------------------------------------------

(a) Subject to Section 3.09 hereof, a Holder may transfer a Warrant to another
Person by presenting to the Warrant Agent a written request therefor stating the
name of the proposed transferee, accompanied by any certification, opinion or
other document required by this Agreement. The Warrant Agent will promptly
register any transfer that meets the requirements of this Section 3.08 by noting
the same in the Register maintained by the Warrant Agent for such purpose;
provided that no transfer will be effective until it is registered in the
Register. Prior to the registration of any transfer, the Company, the Warrant
Agent and their agents will treat the Person in whose name the Warrant is
registered as the owner and Holder thereof for all purposes, and will not be
affected by notice to the contrary.

All Warrants issued upon transfer shall be duly authorized and entitled to the
benefits of this Agreement.

No service charge will be imposed solely in connection with any transfer of any
Warrant, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith.

A party requesting transfer of Warrants or other securities must provide any
evidence of authority that may be required by the Warrant Agent, including a
signature guarantee from an eligible guarantor institution participating in a
signature guarantee program approved by the Securities Transfer Association.

(b) Subject to compliance with Section 3.09(b), if a Warrant is transferred, the
transfer of such ownership shall be effected through the Register maintained by
the Warrant Agent.

Section 3.09. Restrictions on Transfer. The transfer of any Warrant may only be
made in accordance with this Section 3.09 and Section 3.08; provided that no
such transfer shall be made to an Industry Competitor. The Warrant Agent shall
refuse to register any requested transfer that does not comply with the
immediately preceding sentence; however, unless and until the Company provides
the Warrant Agent with written notice that a proposed transferee is an Industry
Competitor, the Warrant Agent shall have no obligation under this Agreement to
confirm or verify whether a proposed transferee is an Industry Competitor.
Subject to Section 3.09(a), the Person requesting the transfer must deliver or
cause to be delivered to the Warrant Agent a duly completed Rule 144A
Certificate or Accredited Investor Certificate and such other certifications and
evidence as the Company may reasonably require in order to determine that the
proposed transfer or exchange is being made in compliance with this Section 3.09
and the applicable provisions of the Securities Act and any applicable
securities laws of any state of the United States.

(a) No Rule 144A Certificate, Accredited Investor Certificate or other
certification and evidence is required in connection with any transfer of any
Warrant (or a beneficial interest therein) after such Warrant is eligible for
resale pursuant to Rule 144 under the Securities Act (or a successor provision)
without the need to satisfy current information or other requirements therein;
provided that the Company and the Warrant Agent may require from any Person
requesting a transfer in reliance upon this paragraph any other reasonable
certifications and evidence in connection with such resale. Any Warrant
transferred in reliance upon this paragraph will not bear the Restricted Legend.

 

8



--------------------------------------------------------------------------------

(b) The Warrant Agent will retain electronic copies of all certificates and
other documents received in connection with the transfer of a Warrant, and the
Company will have the right to inspect and make copies thereof at any reasonable
time upon written notice to the Warrant Agent.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
number of shares of Common Stock that may be issued under the Warrants for any
reason shall not exceed the maximum number of shares of Common Stock which the
Company may issue without stockholder approval under the stockholder approval
rules of the New York Stock Exchange or any other National Securities Exchange
on which the shares of Common Stock are then listed, including New York Stock
Exchange Listing Rule 312.03, unless the requisite stockholder approval has been
obtained. The foregoing restriction shall continue notwithstanding any failure
of the Common Stock to continue to be listed on the New York Stock Exchange or
any other National Securities Exchange on which the shares of Common Stock are
then listed.

ARTICLE IV

SEPARATION OF WARRANTS; TERMS OF WARRANTS; EXERCISE OF WARRANTS

Section 4.01. Terms of Warrants; Exercise of Warrants.

(a) Subject to the terms of this Agreement, a Warrant shall be exercisable, at
the election of the Holder thereof, either in full or from time to time in part
during the period commencing 9:00 a.m., New York City time, on December 2, 2019
and until 5:00 p.m., New York City time, on December 2, 2029 (the “Expiration
Time”), and shall entitle the Holder thereof to receive Warrant Shares from the
Company. No adjustments as to dividends will be made upon exercise of the
Warrants. Each Warrant not exercised prior to the Expiration Time shall become
void and all rights thereunder and all rights in respect thereof under this
Agreement shall cease as of such time.

(b) In order to exercise all or any of the Warrants, the Holder thereof must
deliver to the Company notice substantially in the form of the election to
exercise set forth on the reverse of the Form Certificate duly filled in and
signed (the “Exercise Notice”). Following its receipt of any Exercise Notice,
the Company shall promptly (and in any event, within two Business Days) provide
written notice to the Warrant Agent whether (A) the Company elects (a “Net Share
Settlement Election”) to have the exercise of Warrants set forth in the Exercise
Notice (the “Warrant Exercise”) net share settled pursuant to the procedures set
forth in Section 4.01(c) (a “Net Share Settlement”) or (B) the Company elects (a
“Full Share Settlement Election”) to have the Warrant Exercise settled solely in
shares of Common Stock pursuant to the procedures set forth in Section 4.01(d)
(a “Full Share Settlement”). If the Company shall not have provided such a
notice to the Warrant Agent by 5:00 p.m., New York City time, on the second
Business Day following the Company’s receipt of any such Exercise Notice, the
Company will be deemed to have made a Full Share Settlement Election with
respect to the Warrants to which such Exercise Notice relates, as of such time.

 

9



--------------------------------------------------------------------------------

(c) If the Company makes a Net Share Settlement Election pursuant to
Section 4.01(b) with respect to the Warrant Exercise, then the Warrant Exercise
shall be “net share settled” whereupon Warrant will be converted into shares of
Common Stock pursuant to a cashless exercise, after which the Company will issue
to the Holder the Warrant Shares equal to the result obtained by (i) subtracting
B from A, (ii) dividing the result by A, and (iii) multiplying the difference by
C as set forth in the following equation:

X = ((A - B)/A) x C

where:

 

 

X =

  

the Warrant Shares issuable upon exercise pursuant to this paragraph (c).

 

A =

  

the Market Value of a share of Common Stock as of the date on which the Holder
delivers the applicable Exercise Notice.

 

B =

  

the Exercise Price per share of Common Stock.

 

C =

  

with respect to the Warrant then being exercised, the number of shares of Common
Stock for which such Warrant is exercisable, prior to the Net Share Settlement
procedures pursuant to this paragraph (c).

If the foregoing calculation results in a negative number, then no shares of
Common Stock shall be issued upon exercise pursuant to this paragraph (c). The
Company shall calculate and transmit to the Warrant Agent, and the Warrant Agent
shall have no obligation under this Agreement to make, any calculations in
respect of any Net Share Settlements. The number of Warrant Shares to be issued
on such Net Share Settlement will be determined by the Company (with written
notice thereof to the Warrant Agent) using the formula set forth in this
Section 4.01(c). The Warrant Agent shall have no duty or obligation to
investigate or confirm whether the Company’s determination of the number of
Warrant Shares to be issued on such exercise, pursuant to this Section 4.01(c)
is accurate or correct.

(d) If a Full Share Settlement Election is made pursuant to Section 4.01(b) with
respect to a Warrant Exercise, then within one Business Day following the date
of the Full Share Settlement Election, the Holder shall deliver payment to the
Company of an amount equal to the Exercise Price multiplied by the number of
Warrant Shares issuable as to which the Warrant was so exercised in cash or via
wire transfer of immediately available funds, provided that the failure to
deliver payment shall not prejudice the Holder’s right to receive the number of
shares of Common Stock into which the Warrant is convertible upon payment of the
Exercise Price.

 



--------------------------------------------------------------------------------

(e) Within one Business Day following the date the Exercise Notice is delivered
to the Company, the Holder shall deliver payment to the Company of an amount
equal to the Exercise Price multiplied by the number of Warrant Shares issuable
as to which the Warrant was so exercised in cash or via wire transfer of
immediately available funds.

(f) Upon compliance with the provisions set forth above, the Company shall
promptly deliver or cause to be delivered, to or upon the written order of the
Holder and in such name or names as the Holder may designate, a certificate or
certificates for the number of whole Warrant Shares issuable upon the exercise
of such Warrants or other securities or property to which such Holder is
entitled, together with cash in lieu of fractional shares as provided in
Section 6.02. Such certificate or certificates or other securities or property
shall be deemed to have been issued, and any person so designated to be named
therein shall be deemed to have become a holder of record of such Warrant Shares
or other securities or property, as of the date of the delivery of the Exercise
Notice, notwithstanding that the stock transfer books of the Company shall then
be closed or the certificates or other securities or property have not been
delivered. If applicable, the Company shall provide to Computershare an initial
funding of one thousand dollars ($1,000) for the purpose of issuing cash in lieu
of fractional shares. From time to time thereafter, Computershare may request
additional funding to cover fractional payments. Computershare shall have no
obligation to make fractional payments unless the Company shall have provided
the necessary funds to pay in full all amounts due and payable with respect
thereto.

(g) The Warrant Agent shall keep copies of this Agreement and any notices given
or received hereunder available for inspection by the Holders during normal
business hours at its office upon reasonable notice to the Warrant Agent by the
Holders. The Company shall supply the Warrant Agent from time to time with such
numbers of copies of this Agreement as the Warrant Agent may reasonably request.

(h) Certificates, if any, representing Warrant Shares shall bear a Restricted
Legend (with all references to Warrants therein replaced by references to Common
Stock, and with such changes thereto as the Company may deem appropriate) if
(i) the Warrants for which they were issued carried a Restricted Legend or
(ii) the Warrant Shares are issued in a transaction exempt from registration
under the Securities Act (other than the exemption provided by Section 3(a)(9)
of the Securities Act), in each case until and unless the circumstances set
forth in Section 3.01(b) apply to such Warrant Shares, and any transfers thereof
shall comply with the Restricted Legend.

(i) Notwithstanding anything to the contrary herein, (i) unless otherwise agreed
by the Company and the Holder, the Warrant Shares shall be in uncertificated,
book-entry form as permitted by the by-laws of the Company and the laws of the
Republic of Panama, and (ii) delivery of Warrant Shares upon exercise of a
Warrant shall be made to the applicable Holder through the facilities of The
Depository Trust Company as directed by such Holder unless such Holder shall
otherwise instruct.

 

11



--------------------------------------------------------------------------------

Section 4.02. Conditional Exercise. Notwithstanding any other provision hereof,
if an exercise of any portion of a Warrant is to be made in connection with a
public offering or a sale of the Company (pursuant to a merger, sale of stock or
otherwise), such exercise may at the election of the Holder be conditioned upon
the consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

Section 4.03. Opinion of Counsel. The Company shall provide one or more Opinions
of Counsel prior to the issuance of Warrants to set up a reserve of warrants and
related Common Stock. The opinions shall, taken together, state that all
warrants or Common Stock, as applicable, are: registered under the Securities
Act, as amended, or are exempt from such registration, and all appropriate state
securities law filings have been made with respect to the warrants or shares;
and validly issued, fully paid and non-assessable.

Section 4.04. Cost Basis Information.

(a) In the event of a Full Share Settlement, the Company shall instruct the
Warrant Agent to record cost basis for newly issued Warrant Shares issued
pursuant to a Full Share Settlement in a manner reasonably determined by the
Company to be subsequently communicated by the Company to the Warrant Agent.

(b) In the event of a Net Share Settlement, the Company shall provide cost basis
for Warrant Shares issued pursuant to a Net Share Settlement at the time the
Company confirms the number of Warrant Shares issuable in connection with the
Net Share Settlement to the Warrant Agent.

ARTICLE V

COVENANTS OF THE COMPANY

Section 5.01. Maintenance of Office or Agency. The Company will maintain in the
United States an office or agency where Warrants may be surrendered for
registration of transfer or exchange or for presentation for exercise. The
Company hereby initially designates the Corporate Trust Office of the Warrant
Agent as such office of the Company. The Company will give prompt written notice
to the Warrant Agent of the location, and any change in the location, of such
office or agency. If at any time the Company fails to maintain any such required
office or agency or fails to furnish the Warrant Agent with the address thereof,
such presentations and surrenders may be made or served to the Warrant Agent.

The Company may also from time to time designate one or more other offices or
agencies where the Warrants may be surrendered or presented for any of such
purposes and may from time to time rescind such designations. The Company will
give prompt written notice to the Warrant Agent of any such designation or
rescission and of any change in the location of any such other office or agency.

 

12



--------------------------------------------------------------------------------

Section 5.02. Payment of Taxes. The Company will pay all documentary, stamp or
similar issue or transfer taxes in respect of the issuance or delivery of
Warrant Shares upon the exercise of Warrants; provided that the exercising
Holder shall be required to pay any tax or taxes which may be payable in respect
of any transfer involved in the issue of any Warrants or any Warrant Shares in a
name other than that of the registered holder of a Warrant surrendered upon
exercise, and the Company and the Warrant Agent shall not be required to issue
such Warrant unless or until the exercising Holder shall have paid to the
Company the amount of such tax or shall have established to the satisfaction of
the Company and the Warrant Agent that such tax has been paid.

Section 5.03. Rule 144A(d)(4) Information. For so long as any of the Warrants or
Warrant Shares remain outstanding and constitute “restricted securities” under
Rule 144, the Company will make available upon request to any prospective
purchaser of the Warrants or Warrant Shares or beneficial owner of Warrants or
Warrants Shares in connection with any sale thereof the information required by
Rule 144A(d)(4) under the Securities Act; provided that such information shall
be deemed conclusively to be made available pursuant to this Section 5.03 if the
Company has filed such information with the Commission via its Electronic Data
Gathering, Analysis and Retrieval System (or any successor electronic system
maintained by the Commission) and such information is publicly available on such
system.

Section 5.04. Reservation of Warrant Shares. (a) The Company will reserve and
keep available for issuance and delivery such number of its authorized but
unissued shares of Common Stock or other securities of the Company as will from
time to time be sufficient to permit the exercise in full of all outstanding
Warrants, which shares or securities will, when issued, be free and clear of all
liens, security interests, charges and other encumbrances and free and clear of
all preemptive rights.

(b) The Company will authorize and direct the transfer agent for the Common
Stock (the “Transfer Agent”) and every subsequent transfer agent for any
securities of the Company issuable upon the exercise of the Warrants to reserve
such number of authorized securities as shall be required for such purpose. The
Company will supply such Transfer Agent with duly executed certificates for such
purposes and will provide or otherwise make available any cash which may be
payable as provided in Sections 4.01(d) and 6.02. The Company will furnish such
Transfer Agent a copy of all notices of adjustments, and certificates related
thereto, transmitted to each Holder pursuant to Section 6.01(d).

Section 5.05. Listing. The Company shall use commercially reasonable efforts to
cause the Warrant Shares, immediately upon such exercise, to be listed on the
New York Stock Exchange or the principal securities exchange on which shares of
Common Stock or other securities constituting Warrant Shares are listed at the
time of such exercise. The Company shall take all such actions as may be
necessary to ensure that all Warrant Shares are issued without violation by the
Company of any applicable law or governmental regulation or any requirements of
any securities exchange upon which shares of Common Stock or other securities
constituting Warrant Shares may be listed at the time of such exercise.

 

13



--------------------------------------------------------------------------------

Section 5.06. HSR Act. If the Company or any Holder of Warrants determines,
after consultation with the other, that a filing is required pursuant to the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), solely in connection with the exercise of Warrants hereunder, then the
Company, on the one hand, and such Holder of Warrants, on the other hand, shall
as promptly as practicable make, or cause to be made, all filings and
submissions required under the HSR Act with respect to the exercise of such
Warrants and use their commercially reasonable efforts to obtain, or cause to be
obtained, consent in respect of such filings and submissions (or the termination
or expiration of the applicable waiting period, as applicable) as soon as
possible thereafter.

ARTICLE VI

ADJUSTMENT OF NUMBER OF

WARRANT SHARES ISSUABLE

Section 6.01. Adjustment to Number of Warrant Shares. The number of Warrant
Shares issuable upon the exercise of each Warrant (the “Exercise Ratio”) is
subject to adjustment from time to time upon the occurrence of the events
enumerated in this Section 6.01.

In the event that, at any time as a result of the provisions of this
Section 6.01, the Holders of the Warrants shall become entitled upon subsequent
exercise to receive any shares of Capital Stock of the Company other than Common
Stock, the number of such other shares so receivable upon exercise of this
Warrant shall thereafter be subject to adjustment from time to time in a manner
and on terms as nearly equivalent as practicable to the provisions contained
herein.

(a) Adjustments for Change in Capital Stock.

(i) If the Company pays a dividend (or other distribution) in shares of Common
Stock to all holders of the Common Stock, then the Exercise Ratio in effect
immediately following the record date for such dividend (or distribution) shall
be multiplied by the following fraction:

 

LOGO [g101402g1127103514302.jpg]     where        OS0 =   the number of shares
of Common Stock outstanding immediately prior to the record date for such
dividend or distribution; and  

OS1 =

  the sum of (A) the number of shares of Common Stock outstanding immediately
prior to the record date for such dividend or distribution and (B) the total
number of shares of Common Stock constituting such dividend.

 

14



--------------------------------------------------------------------------------

(ii) If the Company issues to all holders of shares of the Common Stock rights,
options or warrants entitling them, for a period of not more than 60 days from
the date of issuance of such rights, options or warrants, to subscribe for or
purchase shares of Common Stock at less than the Market Value determined on the
Ex-Date for such issuance, then the Exercise Ratio in effect immediately
following the close of business on the Ex-Date for such issuance shall be
multiplied by the following fraction:

 

LOGO [g101402dsp15.jpg]     where        OS0 =   the number of shares of Common
Stock outstanding at the close of business on the record date for such issuance;
     X =   the total number of shares of Common Stock issuable pursuant to such
rights, options or warrants; and      Y =   the number of shares of Common Stock
equal to the aggregate price payable to exercise such rights, options or
warrants divided by the Market Value determined as of the last trading day
preceding the date of the agreement on pricing such rights, options or warrants.

To the extent that such rights, options or warrants are not exercised prior to
their expiration or shares of Common Stock are otherwise not delivered pursuant
to such rights or warrants upon the exercise of such rights or warrants, the
number of Warrant Shares shall be readjusted to the number of Warrant Shares
that would have then been in effect had the adjustment made upon the issuance of
such rights, options or warrants been made on the basis of the delivery of only
the number of shares of Common Stock actually delivered. If such rights, options
or warrants are only exercisable upon the occurrence of certain triggering
events, then the number of Warrant Shares shall not be adjusted until such
triggering events occur. In determining the aggregate offering price payable for
such shares of Common Stock, the conversion agent shall take into account any
consideration received for such rights, options or warrants and the value of
such consideration (if other than cash, to be determined by the Board of
Directors).

(iii) If the Company subdivides, combines or reclassifies the shares of Common
Stock into a greater or lesser number of shares of Common Stock, then the
Exercise Ratio in effect immediately following the effective date of such share
subdivision, combination or reclassification shall be multiplied by the
following fraction:

 

15



--------------------------------------------------------------------------------

LOGO [g101402g1127103514520.jpg]  

where

    

 

OS0 =

 

the number of shares of Common Stock outstanding immediately prior to the
effective date of such share subdivision, combination or reclassification; and

  OS1 =   the number of shares of Common Stock outstanding immediately after the
opening of business on the effective date of such share subdivision, combination
or reclassification (after giving effect thereto).

(iv) If the Company distributes to all holders of shares of Common Stock
evidences of indebtedness, shares of Capital Stock (other than Common Stock) or
other assets (including cash or securities, but excluding any dividend or
distribution referred to in clause (i) above; any rights or warrants referred to
in clause (ii) above; and any dividend of shares of Capital Stock of any class
or series, or similar equity interests, of or relating to a subsidiary or other
business unit in the case of certain spin-off transactions as described below),
then the Exercise Ratio in effect immediately following the close of business on
the record date for such distribution shall be multiplied by the following
fraction:

 

LOGO [g101402g1127103514645.jpg]  

where

        

 

   SP0 =

 

the Closing Sale Price per share of Common Stock on the Trading Day immediately
preceding the Ex-Date; and

  FMV =   the fair market value of the portion of the distribution applicable to
one share of Common Stock on the Trading Day immediately preceding the Ex-Date
as determined by the Board of Directors.

In a spin-off, where the Company makes a distribution to all holders of shares
of Common Stock consisting of Capital Stock of any class or series, or similar
equity interests of, or relating to, a subsidiary or other business unit the
Exercise Ratio shall be adjusted on the fourteenth Trading Day after the
effective date of the distribution by multiplying the Exercise Ratio in effect
immediately prior to such fourteenth Trading Day by the following fraction:

 

LOGO [g101402g1127103514785.jpg]  

where

        

 

MP0 =

 

the average of the Closing Sale Price of the Common Stock over each of the first
10 Trading Days commencing on and including the fifth Trading Day following the
effective date of such distribution; and

  MPS =   the average of the closing sale price of the Capital Stock or equity
interests representing the portion of the distribution applicable to one share
of Common Stock over each of the first 10 Trading Days commencing on

 

16



--------------------------------------------------------------------------------

and including the fifth Trading Day following the effective date of such
distribution, or, as reported in the principal securities exchange or quotation
system or market on which such shares are traded, or if not traded on a national
or regional securities exchange or over-the-counter market, the fair market
value of the Capital Stock or equity interests representing the portion of the
distribution applicable to one share of Common Stock on such date as determined
by the Board of Directors.

In the event that such distribution described in this clause (iv) is not so
made, the Exercise Price shall be readjusted, effective as of the date the Board
of Directors publicly announces its decision not to pay such dividend or
distribution, to the Exercise Price that would then be in effect if such
dividend distribution had not been declared.

(v) In case the Company effects a Pro Rata Repurchase of Common Stock, then the
Exercise Ratio shall be adjusted to the price determined by multiplying the
Exercise Ratio in effect immediately prior to the effective date of such Pro
Rata Repurchase by a fraction of which he denominator shall be the product of
(x) the number of shares of Common Stock outstanding immediately prior to such
Pro Rata Repurchase minus the number of shares of Common Stock so repurchased
and (y) the Market Value per share of Common Stock on the trading day
immediately preceding the first public announcement by the Company or any of its
Affiliates of the intent to effect such Pro Rata Repurchase, and of which the
numerator shall be (i) the product of (x) the number of shares of Common Stock
outstanding immediately before such Pro Rata Repurchase and (y) the Market Value
of a share of Common Stock on the trading day immediately preceding the first
public announcement by the Company or any of its Affiliates of the intent to
effect such Pro Rata Repurchase, minus (ii) the aggregate purchase price of the
Pro Rata Repurchase.

(vi) In case of any Business Combination or reclassification of Common Stock
(other than a reclassification of Common Stock referred to in
Section 6.01(a)(iii)), the Holder’s right to receive Warrant Shares upon
exercise of the Warrants shall be converted into the right to exercise the
Warrants to acquire the number of shares of stock or other securities or
property (including cash) that the Common Stock issuable (at the time of such
Business Combination or reclassification) upon exercise of each Warrant
immediately prior to such Business Combination or reclassification would have
been entitled to receive upon consummation of such Business Combination or
reclassification; and in any such case, if necessary, the provisions set forth
herein with respect to the rights and interests thereafter of the Holder shall
be appropriately adjusted so as to be applicable, as nearly as may reasonably
be, to the Holder’s right to exercise each Warrant in exchange for any shares of
stock or other securities or property pursuant to this Section 6.01(a)(vi). In
determining the kind and amount of stock, securities or the property receivable
upon exercise of each Warrant following the consummation of such Business
Combination, if the holders of Common Stock have the right to elect the kind or
amount of consideration receivable upon consummation of such Business
Combination, then the Holder shall have the right to make a similar election
(including being subject to similar proration constraints) upon exercise of each
Warrant with respect to the number of shares of stock or other securities or
property that the Holder will receive upon exercise of a Warrant.

 

17



--------------------------------------------------------------------------------

(vii) Notwithstanding anything herein to the contrary, no adjustment under this
Section 6.01 need be made to the Exercise Ratio unless such adjustment would
require a cumulative increase or decrease of at least 2.0% of the Exercise Ratio
then in effect. Any lesser adjustment shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment, if any, which,
together with any adjustment or adjustments so carried forward, shall amount to
a cumulative increase or decrease of at least 2.0% of such Exercise Ratio.

(viii) The Company reserves the right to make such increase in the Exercise
Ratio in addition to those required in the foregoing provisions as it considers
advisable in order that any event treated for Federal income tax purposes as a
dividend or distribution of stock or stock rights will result in less or no tax
to the recipients. In the event the Company elects to make such an increase in
the Exercise Price, the Company shall comply with the requirements of Rule 14e-1
under the Exchange Act, and any other securities laws and regulations thereunder
if and to the extent that such laws and regulations are applicable in connection
with the increase of the Exercise Price.

(ix) Notwithstanding any other provisions of this Section 6.01(a), rights or
warrants distributed by the Company to all holders of Common Stock entitling the
holders thereof to subscribe for or purchase shares of the Company’s Capital
Stock (either initially or under certain circumstances), which rights or
warrants, until the occurrence of a specified event or events (“Trigger Event”):
are deemed to be transferred with such shares of Common Stock; are not
exercisable; and are also issued in respect of future issuances of Common Stock,
shall be deemed not to have been distributed for purposes of this
Section 6.01(a) (and no adjustment to the Exercise Ratio under this
Section 6.01(a) will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights and warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Exercise
Ratio shall be made under Section 6.01(a)(ii). In addition, in the event of any
distribution (or deemed distribution) of rights or warrants, or any Trigger
Event or other event with respect thereto that was counted for purposes of
calculating a distribution amount for which an adjustment to the Exercise Ratio
under this Section 6.01(a) was made, in the case of any such rights or warrants
that shall all have been redeemed or repurchased without exercise by any holders
thereof, the Exercise Ratio shall be readjusted upon such final redemption or
repurchase to give effect to such distribution or Trigger Event, as the case may
be, as though it were a cash distribution, equal to the per share redemption or
repurchase price received by a holder or holders of Common Stock with respect to
such rights or warrants (assuming such holder had retained such rights or
warrants), made to all holders of Common Stock as of the date of such

 

18



--------------------------------------------------------------------------------

redemption or repurchase, and in the case of such rights or warrants that shall
have expired or been terminated without exercise thereof, the Exercise Ratio
shall be readjusted as if such expired or terminated rights and warrants had not
been issued. To the extent that the Company has a rights plan or agreement in
effect upon exercise of the Warrants, which rights plan provides for rights or
warrants of the type described in this clause, then upon exercise of the
Warrants, the Holder will receive, in addition to the Common Stock to which he
is entitled, a corresponding number of rights in accordance with the rights
plan, unless a Trigger Event has occurred and the adjustments to the Exercise
Ratio with respect thereto have been made in accordance with the foregoing. In
lieu of any such adjustment, the Company may amend such applicable stockholder
rights plan or agreement to provide that upon exercise of the Warrants, the
Holders will receive, in addition to the Common Stock issuable upon such
exercise, the rights that would have attached to such Common Stock if the
Trigger Event had not occurred under such applicable stockholder rights plan or
agreement.

(b) Notwithstanding anything to the contrary in this Section 6.01, no adjustment
to the Exercise Ratio shall be made with respect to any distribution or other
transaction if Holders are entitled to participate in such distribution or
transaction as if they held a number of shares of Common Stock issuable upon
exercise of the Warrants immediately prior to such event, without having to
exercise their Warrants.

(c) If the Company shall take a record of the holders of its Common Stock for
the purpose of entitling them to receive a dividend or other distribution, and
shall thereafter (and before the dividend or distribution has been paid or
delivered to stockholders) abandon its plan to pay or deliver such dividend or
distribution, then thereafter no adjustment in the Exercise Price then in effect
shall be required by reason of the taking of such record.

(d) Notice of Adjustment. Whenever the Exercise Price is adjusted, the Company
shall provide the notices required by Section 6.03.

(e) Company Determination Final. Notwithstanding anything to the contrary
herein, whenever the Board of Directors is permitted or required to determine
Market Value or fair market value, such determination shall be made in good
faith and, absent manifest error, shall be final and binding on the Holders and
the Warrant Agent.

(f) When Issuance or Payment May Be Deferred. In any case in which this
Section 6.01 shall require that an adjustment in the Exercise Ratio be made
effective as of a record date for a specified event, the Company may elect to
defer until the occurrence of such event issuing to the Holder of any Warrant
exercised after such record date the Warrant Shares and other Capital Stock of
the Company, if any, issuable upon such exercise over and above the Warrant
Shares and other Capital Stock of the Company, if any, issuable upon such
exercise on the basis of the Exercise Ratio and paying to such Holder any amount
in cash in lieu of a fractional share pursuant to Section 6.02; provided that
the Company shall deliver to such Holder a due bill or other appropriate
instrument evidencing such Holder’s right to receive such additional Warrant
Shares, other Capital Stock and cash upon the occurrence of the event requiring
such adjustment.

 

19



--------------------------------------------------------------------------------

(g) Form of Warrants. Irrespective of any adjustments in the Exercise Price or
the number or kind of shares purchasable upon the exercise of the Warrants,
Warrants theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in the Warrants initially issuable
pursuant to this Agreement.

Section 6.02. Fractional Interests. The Company shall not be required to issue
fractional Warrant Shares or scrip representing fractional shares on the
exercise of Warrants. If more than one Warrant shall be presented for exercise
in full at the same time by the same Holder, the number of full Warrant Shares
which shall be issuable upon the exercise thereof shall be computed on the basis
of the aggregate number of Warrant Shares issuable on exercise of the Warrants
so presented. If any fraction of a Warrant Share would, except for the
provisions of this Section 6.02, be issuable on the exercise of any Warrants (or
specified portion thereof), the Company may, at its option, either pay an amount
in cash equal to the current Closing Sale Price per Warrant Share, as determined
on the date the Warrant is presented for exercise, multiplied by such fraction,
computed to the nearest whole U.S. cent, or round the number of Warrant Shares
issued up to the nearest number of whole Warrant Shares. Whenever a payment for
fractional Warrant Shares is to be made by the Warrant Agent, the Company
shall promptly prepare and deliver to the Warrant Agent a certificate setting
forth in reasonable detail the facts related to such payments and the prices and
formulas utilized in calculating such payments, and provide sufficient monies to
the Warrant Agent in the form of fully collected funds to make such payments.
The Warrant Agent shall be fully protected in relying upon such a certificate
and shall have no duty with respect to, and shall not be deemed to have
knowledge of, any payment for fractional Warrant Shares under any section of
this Agreement relating to the payment of fractional Warrant Shares unless and
until the Warrant Agent shall have received such a certificate and sufficient
monies. The Company shall provide an initial funding of one thousand dollars
($1,000) for the purpose of paying cash in lieu of fractional Warrant Shares.
From time to time thereafter, Computershare may request additional funding to
cover payments in lieu of fractional Warrant Shares.

Section 6.03. Notices to Warrant Holders.

(a) Upon any adjustment of the Exercise Price pursuant to Section 6.01, the
Company shall promptly thereafter cause to be filed with the Warrant Agent a
certificate of the Chief Financial Officer of the Company setting forth the
Exercise Price after such adjustment and setting forth in reasonable detail the
method of calculation and the facts upon which such calculations are based and
setting forth the number of Warrant Shares (or portion thereof) or other
securities or property issuable after such adjustment in the Exercise Price,
upon exercise of a Warrant, which certificate shall be presumed, absent manifest
error, to correctly present the matters set forth therein, and cause to be given
to each of the Holders written notice of such adjustments by first-class mail,
postage prepaid. Where appropriate, such notice may be given in advance and
included as a part of the notice required to be mailed under the other
provisions of this Section 6.03. Until

 

20



--------------------------------------------------------------------------------

such certificate is received by the Warrant Agent, the Warrant Agent may presume
conclusively for all purposes that no such adjustments have been made, and the
Warrant Agent shall have no duty or obligation to investigate or confirm whether
any of the Company’s determinations are accurate or correct.

(b) In case:

(i) the Company shall authorize the issuance to all holders of shares of Common
Stock of rights, options or warrants to subscribe for or purchase shares of
Common Stock or of any other subscription rights or warrants;

(ii) the Company shall authorize the distribution to all holders of shares of
Common Stock of evidences of its indebtedness or assets (other than dividends or
distributions referred to in Section 6.01(a));

(iii) of any reclassification or change of Common Stock issuable upon exercise
of the Warrants (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination), or a tender offer or exchange offer for shares of Common Stock by
the Company;

(iv) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company; or

(v) the Company proposes to take any action which would require an adjustment of
the Exercise Price pursuant to Section 6.01;

then the Company shall cause to be filed with the Warrant Agent and shall cause
to be given to each of the Holders, at least 10 days prior to any applicable
record date, or promptly in the case of events for which there is no record
date, by first-class mail, postage prepaid, a written notice stating (x) the
date as of which the holders of record of shares of Common Stock to be entitled
to receive any such rights, options, warrants or distribution are to be
determined, (y) the initial expiration date set forth in any tender offer or
exchange offer for shares of Common Stock, or (z) the date on which any such
transaction is expected to become effective or consummated, and the date as of
which it is expected that holders of record of shares of Common Stock shall be
entitled to exchange such shares for securities or other property, if any,
deliverable upon such transaction. The failure to give the notice required by
this Section 6.03 or any defect therein shall not affect the legality or
validity of any transaction, or the vote upon any action.

Section 6.04. No Rights as Stockholders; Limitations of Liability. Nothing
contained in this Agreement or the Warrants shall be construed as conferring
upon the holders of Warrants the right to vote or to consent or to receive
notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter, or any rights
whatsoever, including the right to receive dividends or other distributions, as
stockholders of the Company, or the right to share in the assets of the Company
in the event of its liquidation, dissolution or winding up, except in respect of

 

21



--------------------------------------------------------------------------------

Common Stock received following exercise of Warrants or imposing any fiduciary
or other duties on the Company or any of its directors or officers, all of which
rights and duties are expressly waived by the Holders. In addition, nothing
contained in this Agreement or the Warrants shall be construed as imposing any
liabilities on the Holder as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.

ARTICLE VII

WARRANT AGENT

Section 7.01. Warrant Agent. The Warrant Agent undertakes the express duties and
obligations imposed by this Agreement upon the following terms and conditions
(and no duties or obligations shall be inferred), by all of which the Company
and the holders of Warrants, by their acceptance thereof, shall be bound:

(a) The statements and recitals contained herein and in the Warrants shall be
taken as statements of the Company, and the Warrant Agent assumes no
responsibility and shall not be liable for the correctness of any of the same
except such as describe the Warrant Agent. The Warrant Agent assumes no
responsibility with respect to the distribution of the Warrants except as herein
otherwise expressly provided.

(b) The Warrant Agent has no duty to determine when an adjustment under Article
VI should be made, how any such adjustment should be made or what any such
adjustment should be. Nor shall the Warrant Agent have any obligation hereunder
to determine whether an adjustment event has occurred. The Warrant Agent makes
no representation as to the validity or value of any securities or assets issued
upon exercise of Warrants. The Warrant Agent shall have no obligation under this
Agreement to calculate, confirm, investigate or verify the accuracy of the
correctness of, the number of Warrant Shares issuable in connection with any
exercise hereunder.

(c) The Warrant Agent shall not be accountable with respect to (i) the validity,
value, kind or amount of any Warrant Shares, securities or property which may be
issued or delivered at any time upon the exercise of any Warrant or (ii) whether
any such Warrant Shares or other securities will, when issued, be validly
issued, fully paid and nonassessable; and in each case, makes no representation
with respect thereto.

(d) The Warrant Agent shall not be responsible for any failure of the Company to
comply with any of the covenants contained in this Agreement or in the Warrants.

(e) The Warrant Agent may rely on, and will be held harmless, indemnified and
protected and shall incur no liability in acting or refraining from acting, upon
any resolution, certificate, statement, instrument, instruction, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document from the Company with
respect to any matter relating to its acting as Warrant Agent hereunder believed
by it to be genuine and to have been signed or presented by the proper Person.
The Warrant Agent need not investigate any fact or matter stated in the
document. The Warrant Agent, in its discretion, may make further inquiry or
investigation into such facts or matters as it sees fit. The Warrant Agent shall
not be held to have notice of any change of authority of any Person, until
receipt of written notice thereof from the Company.

 

22



--------------------------------------------------------------------------------

(f) The Warrant Agent may consult with legal counsel, and the advice of such
counsel or any Opinion of Counsel will be full and complete authorization and
protection to the Warrant Agent and the Warrant Agent will incur no liability
for or in respect of any action taken, suffered or omitted by it hereunder in
the absence of willful misconduct, bad faith or gross negligence (each as
determined by a final judgment of a court of competent jurisdiction) in reliance
thereon.

(g) The Warrant Agent may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent absent gross
negligence, bad faith or willful misconduct (each as determined by a final
judgment of a court of competent jurisdiction) in the appointment of such agent.

(h) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof. No
provision of this Agreement shall be construed to relieve the Warrant Agent from
liability for its own gross negligence, bad faith or willful misconduct (each as
determined by a final judgment of a court of competent jurisdiction).

(i) The Warrant Agent shall not have any duty or responsibility in the case of
the receipt of any written demand from any Holder of Warrants with respect to
any action or default by the Company, including any duty or responsibility to
initiate or attempt to initiate any proceedings at law or otherwise or to make
any demand upon the Company.

(j) The Warrant Agent shall not be obligated to expend or risk its own funds or
to take any action that it believes would expose or subject it to expense or
liability or to a risk of incurring expense or liability, unless it has been
furnished with assurances of repayment or indemnity satisfactory to it;
provided, further, that the Warrant Agent may in any event resign pursuant to
Section 7.04(i) instead of taking any such action.

(k) The Warrant Agent shall not be liable or responsible for any failure of the
Company to comply with any of its obligations relating to any registration
statement filed with the Commission or this Agreement, including obligations
under applicable regulation or law.

(l) The Warrant Agent shall not be accountable or under any duty or
responsibility for the application by the Company of the proceeds of the issue
and sale, or exercise, of the Warrants.

(m) The Warrant Agent shall act hereunder solely as agent for the Company, and
its duties shall be determined solely by the express provisions hereof (and no
duties or obligations shall be inferred or implied). The Warrant Agent shall not
assume any obligations or relationship of agency or trust with any of the owners
or holders of the Warrants. The Warrant Agent shall not be charged with
knowledge or notice of any fact or circumstance not expressly set forth herein,
and shall not be bound by the provisions of any other agreement or document
among the Company and the Holders except this Agreement.

 

23



--------------------------------------------------------------------------------

(n) The Warrant Agent may rely on and be fully authorized and protected in
acting or failing to act upon any guaranty of signature by an “eligible
guarantor institution” that is a member or participant in the Securities
Transfer Agents Medallion Program or other comparable “signature guarantee
program” or insurance program in addition to, or in substitution for, the
foregoing; or any law, act, regulation or any interpretation of the same even
though such law, act, or regulation may thereafter have been altered, changed,
amended or repealed.

(o) In the event the Warrant Agent believes any ambiguity or uncertainty exists
hereunder or in any notice, instruction, direction, request or other
communication, paper or document received by the Warrant Agent hereunder, the
Warrant Agent, may, in its sole discretion, refrain from taking any action, and
shall be fully protected and shall not be liable in any way to Company, any
Holder of a Warrant or any other Person for refraining from taking such action,
unless the Warrant Agent receives written instructions signed by the Company
which eliminates such ambiguity or uncertainty to the reasonable satisfaction of
Warrant Agent.

(p) The provisions of this Section 7.01, Section 7.02 and Section 7.03 will
survive the termination of this Agreement, the exercise or expiration of the
Warrants and the resignation, replacement or removal of the Warrant Agent.

Section 7.02. Compensation; Indemnity; Limitation on Liability. The Company will
pay the Warrant Agent compensation for all services rendered by it hereunder as
agreed upon in writing for its services. The Company will reimburse the Warrant
Agent upon request for all reasonable out-of-pocket expenses, disbursements and
advances incurred or made by the Warrant Agent in the exercise and performance
of its duties hereunder, except any such expense, disbursement or advance
attributable to its gross negligence, bad faith or willful misconduct (each as
determined by a final non-appealable judgment of a court of competent
jurisdiction). Such expenses shall include the reasonable compensation and
expenses of the Warrant Agent’s third-party agents and outside counsel.

(a) The Company will indemnify the Warrant Agent for, and hold it harmless
against, any loss, liability, suit, action, proceeding, damage, judgment, fine,
penalty, claim, demand, settlement, costs or expense incurred (including the
reasonable fees and expenses of outside legal counsel) without gross negligence,
bad faith or willful misconduct (each as determined by a final, non-appealable
judgment of a court of competent jurisdiction) on the part of the Warrant Agent,
for anything done or omitted to be done by the Warrant Agent in connection with
the acceptance, administration of, exercise and performance of its duties under
this Agreement, including the costs and expenses of defending against any claim
of liability arising therefrom, directly or indirectly. The reasonable costs and
expenses incurred in enforcing this right of indemnification will be paid by the
Company if the Warrant Agent is entitled to indemnification by the Company
pursuant to this Agreement (as determined by a final,

 

24



--------------------------------------------------------------------------------

non-appealable judgment of a court of competent jurisdiction). The Warrant Agent
shall notify the Company promptly of any claim for which it may seek indemnity.
Failure by the Warrant Agent to so notify the Company shall not relieve the
Company of its obligations hereunder, except to the extent the Company is
prejudiced thereby. The Company need not pay for any settlement made without its
consent, which consent shall not be unreasonably withheld.

(b) Notwithstanding anything contained herein to the contrary, the Warrant
Agent’s aggregate liability during the term of this Agreement with respect to,
or arising from or in connection with this Agreement, or from any services
provided or omitted to be provided under this Agreement, whether in contract, or
in tort, or otherwise, is limited to, and shall not exceed, the amounts paid
hereunder by the Company to Warrant Agent as fees and charges (but not including
reimbursable expenses) during the 12 months immediately preceding the event for
which recovery from the Warrant Agent is being sought.

(c) Notwithstanding anything in this Agreement to the contrary, in no event will
the Warrant Agent be liable for special, punitive, indirect, incidental or
consequential loss or damage of any kind whatsoever (including lost profits),
even if the Warrant Agent has been advised of the likelihood of such loss or
damage and regardless of the form of action. The Warrant Agent will not be
deemed to have knowledge of any event of which it was supposed to receive notice
thereof hereunder, and the Warrant Agent will be fully protected and will incur
no liability for failing to take any action in connection therewith unless and
until it has received such notice.

Section 7.03. Individual Rights of Warrant Agent. The Warrant Agent, and any
stockholder, director, officer or employee of it, may buy, sell or deal in any
of the Warrants or other securities of the Company or become pecuniarily
interested in any transaction in which the Company may be interested, or
contract with or lend money to the Company or otherwise act as fully and freely
as though it were not Warrant Agent under this Agreement. Nothing herein shall
preclude the Warrant Agent from acting in any other capacity for the Company or
for any other legal entity.

Section 7.04. Replacement of Warrant Agent. (a) The Warrant Agent

(i) may resign and be discharged from its duties under this Agreement at any
time by not less than 30 days’ written notice to the Company (pursuant to
Section 8.02),

(ii) may be removed at any time by the Company, for any reason, by at least 30
days’ written notice to the Warrant Agent, and

(iii) may be removed immediately by the Company if: the Warrant Agent is
adjudged a bankrupt or an insolvent; a receiver or other public officer takes
charge of the Warrant Agent or its property; or the Warrant Agent becomes
incapable of acting.

 

25



--------------------------------------------------------------------------------

In the event the transfer agency relationship in effect between the Company and
the Warrant Agent terminates, the Warrant Agent will be deemed to have resigned
automatically and be discharged from its duties under this Agreement as of the
effective date of such termination.

(b) If the Warrant Agent resigns or is removed, or if a vacancy exists in the
office of Warrant Agent for any reason, the Company will promptly appoint a
successor Warrant Agent. If the successor Warrant Agent does not deliver its
written acceptance within 30 days after the retiring Warrant Agent resigns or is
removed, the retiring Warrant Agent, the Company or the Holders of a majority of
the outstanding Warrants may petition any court of competent jurisdiction for
the appointment of a successor Warrant Agent.

(c) Upon delivery by the successor Warrant Agent of a written acceptance of its
appointment to the retiring Warrant Agent and to the Company, the retiring
Warrant Agent will transfer all property held by it as Warrant Agent to the
successor Warrant Agent, the resignation or removal of the retiring Warrant
Agent will become effective, and the successor Warrant Agent will have all the
rights, powers and duties of the Warrant Agent under this Agreement. Upon
request of any successor Warrant Agent, the Company will execute any and all
instruments for fully and vesting in and confirming to the successor Warrant
Agent all such rights and powers. The Company will give notice of any
resignation and any removal of the Warrant Agent, and the transfer agent, as the
case may be, and each appointment of a successor Warrant Agent to all Holders,
and include in the notice the name of the successor Warrant Agent and the
address of its Corporate Trust Office.

(d) Notwithstanding replacement of the Warrant Agent pursuant to this Section,
the Company’s obligations under Section 7.02 will continue for the benefit of
the retiring Warrant Agent.

Section 7.05. Successor Warrant Agent by Merger. If the Warrant Agent
consolidates with, merges or converts into, or transfers all or substantially
all of its shareholder services business to, another Person or national banking
association, the resulting, surviving or transferee Person or national banking
association without any further act will be the successor Warrant Agent with the
same effect as if the successor Warrant Agent had been named as the Warrant
Agent in this Agreement.

Section 7.06. Holder Lists. The Warrant Agent shall preserve in as current a
form as is reasonably practicable the most recent list available to it of the
names and addresses of all Holders.

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Holder Actions. Any notice, consent to amendment, supplement or
waiver provided by this Agreement to be given by a Holder (an “act”) may be
evidenced by an instrument signed by the Holder delivered to the Warrant Agent.

 

26



--------------------------------------------------------------------------------

(a) Any act by the Holder of any Warrant binds that Holder and every subsequent
Holder of such Warrant. Subject to paragraph (c), a Holder may revoke an act as
to its Warrants, but only if the Warrant Agent receives the notice of revocation
before the date the amendment or waiver or other consequence of the act becomes
effective.

(b) The Company may, but is not obligated to, fix a record date for the purpose
of determining the Holders entitled to act with respect to any amendment or
waiver or in any other regard. If a record date is fixed, those Persons that
were Holders at such record date and only those Persons will be entitled to act,
or to revoke any previous act, whether or not those Persons continue to be
Holders after the record date. No act will be valid or effective if given or
made more than 90 days after any applicable record date with respect thereto.

Section 8.02. Notices and Communications. Any notice or communication by the
Company, on the one hand, or the Warrant Agent, on the other hand, to the other
shall be in writing and shall be deemed to have been duly given and
received when delivered in person, when actually received when mailed by first
class mail, postage prepaid, when actually received by overnight delivery by a
nationally recognized courier service, or when receipt has been acknowledged
when sent via electronic mail (“email”). In each case the notice or
communication shall be addressed as follows:

if to the Company:

McDermott International, Inc.

757 N. Eldridge Parkway

Houston, TX 77079

Attention: John Freeman

Email: jfreeman@mcdermott.com

With copies (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street

Houston, TX 77002

Attention: Brooks Antweil

Email: brooks.antweil@kirkland.com

if to the Warrant Agent:

Computershare Inc.

Computershare Trust Company, N.A.

250 Royall Street,

Canton, MA 02021

Attention: Client Services

other address as the Company or the Warrant Agent may designate in writing by
notice delivered to the other party in accordance with this Section 8.02.

 

27



--------------------------------------------------------------------------------

(a) Except as otherwise expressly provided with respect to published notices,
any notice or communication to a Holder will be deemed duly given and received
(i) five days after mailing when mailed to the Holder at its address set forth
below or as it appears on the Register by first class mail or (ii) on the date
sent by email of a .pdf document (with confirmation of transmission) if sent
during normal business hours of the recipient, and on the next Business Day if
sent after normal business hours of the recipient; provided that if the Company
has been made aware of a different address, the Company shall provide such
notice to such address instead. Copies of any notice or communication to a
Holder, if given by the Company, will be mailed to the Warrant Agent at the same
time. Defect in mailing a notice or communication to any particular Holder will
not affect its sufficiency with respect to other Holders. The notice or
communication to the Holders should be addressed to the addresses set forth on
Schedule 1 hereto.

(b) Where this Agreement provides for notice, the notice may be waived in
writing by the Person entitled to receive such notice, either before or after
the event, and the waiver will be the equivalent of the notice. Waivers of
notice by Holders must be filed with the Warrant Agent, but such filing is not a
condition precedent to the validity of any action taken in reliance upon such
waivers.

Section 8.03. Entire Agreement. This Agreement is intended by the parties hereto
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter hereof. There are no restrictions, promises,
representations, warranties or undertakings, other than those set forth or
referred to herein or in the certificates representing the Warrants, with
respect to the rights granted by the Company set forth herein and therein. This
Agreement supersedes all prior written or oral agreements and understandings
among the parties hereto with respect to such subject matter.

Section 8.04. Amendments, Supplements and Waivers. The Company and the Warrant
Agent may amend, supplement or modify this Agreement or the Warrants without
notice to or the consent of any Holder:

(i) to cure any ambiguity, omission, inconsistency or mistake in this Agreement
or the Warrants in a manner that is not inconsistent with the provisions of this
Agreement and that does not adversely affect the rights, preferences and
privileges of the Warrants or any Holder;

(ii) to evidence and provide for the acceptance of an appointment hereunder by a
successor Warrant Agent; or

(iii) to make any other change that does not adversely affect the rights of any
Holder.

 

28



--------------------------------------------------------------------------------

(b) Except as otherwise provided in paragraphs (a) or (c) of this Section 8.04,
this Agreement and the Warrants may be amended or modified only by means of a
written amendment signed by the Company, the Warrant Agent and the Holders of a
majority of the outstanding Warrants. Any amendment or modification of or
supplement to this Agreement or the Warrants, any waiver of any provision of
this Agreement, and any consent to any departure by the Company or any Holder
from the terms of any provision of this Agreement shall be effective only in the
specific instance and for the specific purpose for which such amendment,
supplement, modification, waiver or consent has been made or given. In addition,
any term of a specific Warrant may be amended or waived with the written consent
of the Company and the Holder of such Warrant.

(c) Notwithstanding the provisions of paragraph (b), without the consent of each
Holder affected, an amendment or waiver may not:

(i) increase the Exercise Price;

(ii) reduce the term of the Warrants;

(iii) make a material and adverse change that does not equally affect all
Warrants; or

(iv) decrease the number of shares of Common Stock, cash or other securities or
property issuable upon exercise of the Warrants

except, in each case, for adjustments expressly provided for in this Agreement.

(d) It is not necessary for Holders to approve the particular form of any
proposed amendment, supplement or waiver if their consent approves the substance
thereof.

(e) Subject to Section 8.04(h), an amendment, supplement or waiver under this
Section 8.04(e) will become effective on receipt by the Warrant Agent of written
consents from the Holders of the requisite percentage of the outstanding
Warrants. After an amendment, supplement or waiver under this Section 8.04(e)
becomes effective, the Company will send to the Holders affected thereby a
notice describing the amendment, supplement or waiver in reasonable detail. Any
failure of the Company to send such notice, or any defect therein, will not,
however, in any way impair or affect the validity of any such amendment,
supplement or waiver.

(f) After an amendment, supplement or waiver becomes effective, it will bind
every Holder unless it is of the type requiring the consent of each Holder
affected, pursuant to the terms of this Agreement. If the amendment, supplement
or waiver is of the type requiring the consent of each Holder affected, the
amendment, supplement or waiver will bind each Holder that has consented to it
and every subsequent Holder of a Warrant with respect to which consent was
granted.

(g) [Reserved]

 

29



--------------------------------------------------------------------------------

(h) The Warrant Agent shall be entitled to receive, and will be fully protected
in relying on, an Opinion of Counsel stating that the execution of any
amendment, supplement or waiver authorized pursuant to this Section 8.04 is
authorized or permitted by this Agreement. If the Warrant Agent has received
such an Opinion of Counsel, it shall sign the amendment, supplement or waiver so
long as the same does not adversely affect the rights of the Warrant Agent. The
Warrant Agent may, but shall not be obligated to, execute any amendment,
supplement or waiver that affects the Warrant Agent’s own rights, duties or
immunities under this Agreement.

Section 8.05. Benefits of This Agreement. Nothing in this Agreement shall be
construed to give to any Person other than the Company, the Warrant Agent and
the registered holders of Warrants any legal or equitable right, remedy or claim
under this Agreement; but this Agreement shall be for the sole and exclusive
benefit of the Company, the Warrant Agent and the registered holders of
Warrants.

Section 8.06. Successors and Assigns. All agreements of the Company in this
Agreement and the Warrants will bind its successors and assigns. All agreements
of the Warrant Agent in this Agreement will bind its successors and assigns.
Subject to the transfer conditions referred to in any legend in effect as set
forth herein and Sections 3.08 and 3.09, each Holder may freely assign its
Warrants and its rights under this Agreement, in whole or in part, to any
Person; provided that no such assignment shall be made to an Industry
Competitor.

Section 8.07. Governing Law; Jurisdiction and Venue; Waiver of Jury Trial. This
Agreement and the Warrants shall be governed by and construed in accordance with
the laws of the State of New York (without giving effect to any principles of
conflicts of laws thereof that would result in the application of the laws of
any other jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company, the Warrant
Agent and each Holder of a Warrant each hereby irrevocably and unconditionally:

(a) submits for itself in any legal action or proceeding relating solely to this
Agreement and the Warrant or the transactions contemplated hereby, to the
exclusive jurisdiction of the courts of the State of New York and the Federal
courts of the United States of America;

(b) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 8.02 or at such other address of
which the other party shall have been notified pursuant thereto;

 

30



--------------------------------------------------------------------------------

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable law;

(f) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Agreement and the Warrants issued
hereunder, to the extent permitted by applicable law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AGREEMENT AND THE WARRANTS ISSUED HEREUNDER.

Section 8.08. Severability. In case any provision in this Agreement or in the
Warrants is invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired thereby.

Section 8.09. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Agreement by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Agreement.

Section 8.10. Table of Contents and Headings. The Table of Contents and headings
of the Articles and Sections of this Agreement have been inserted for
convenience of reference only, and shall not limit or otherwise affect the
meaning hereof.

Section 8.11. No Adverse Interpretation of Other Agreements. This Agreement may
not be used to interpret another agreement of the Company, and no such agreement
may be used to interpret this Agreement.

Section 8.12. No Presumption. If any claim is made by a party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular party or its counsel.

 

31



--------------------------------------------------------------------------------

Section 8.13. Obligations Limited to Parties to This Agreement and Holders. Each
of the parties hereto covenants, agrees and acknowledges that, other than as set
forth herein, no Person other than the Warrant Agent, the Holders, their
respective permitted assignees and the Company shall have any obligation
hereunder and that, notwithstanding that one or more of such Persons may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or under any documents or instruments delivered in connection herewith
shall be had against any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of such Persons or their respective permitted assignees, or any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of such Persons or any of their respective assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing, as
such, for any obligations of such Persons or their respective permitted
assignees under this Agreement or any documents or instruments delivered in
connection herewith or for any claim based on, in respect of or by reason of
such obligation or its creation, except, in each case, for any assignee of any
Holder hereunder.

Section 8.14. Bank Accounts. All funds received by Computershare under this
Agreement that are to be distributed or applied by the Warrant Agent in the
performance of services under this Agreement (the “Funds”) shall be held by
Computershare as agent for the Company and deposited in one or more bank
accounts to be maintained by Computershare in its name as agent for the Company.
Until paid pursuant to the terms of this Agreement, Computershare will hold the
Funds through such accounts in: deposit accounts of commercial banks with Tier 1
capital exceeding $1 billion or with an average rating above investment grade by
S&P (LT Local Issuer Credit Rating), Moody’s (Long Term Rating) and Fitch
Ratings, Inc. (LT Issuer Default Rating) (each as reported by Bloomberg Finance
L.P.). Computershare shall have no responsibility or liability for any
diminution of the Funds that may result from any deposit made by Computershare
in accordance with this paragraph, including any losses resulting from a default
by any bank, financial institution or other third party. Computershare may from
time to time receive interest, dividends or other earnings in connection with
such deposits. Computershare shall not be obligated to pay such interest,
dividends or earnings to the Company, any holder or any other party.

Section 8.15. Further Assurances. The Company shall perform, acknowledge and
deliver or cause to be performed, acknowledged and delivered all such further
and other acts, documents, instruments and assurances as may be reasonably
required by the Warrant Agent for the carrying out or performing by the Warrant
Agent of the provisions of this Agreement.

 

32



--------------------------------------------------------------------------------

Section 8.16. Confidentiality. The Warrant Agent and the Company agree that all
books, records, information and data pertaining to the business of the other
party, including personal, non-public Holder information, which are exchanged or
received pursuant to the negotiation or the carrying out of this Agreement
including the fees for services agreed upon by the parties hereto shall remain
confidential, and shall not be voluntarily disclosed to any other Person, except
as may be required by law or regulation, including pursuant to subpoenas from
state or federal government authorities (e.g., in divorce and criminal actions).

Section 8.17. Force Majeure. Notwithstanding anything to the contrary contained
herein, the Warrant Agent will not be liable for any delays or failures in
performance resulting from acts beyond its reasonable control including acts of
God, terrorist acts, shortage of supply, breakdowns or malfunctions,
interruptions or malfunction of computer facilities, or loss of data due to
power failures or mechanical difficulties with information storage or retrieval
systems, labor difficulties, war, or civil unrest.

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ John M. Freeman

  Name: John M. Freeman   Title: Executive Vice President, Chief Legal Officer
and Corporate Secretary

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

COMPUTERSHARE Inc., and

COMPUTERSHARE TRUST COMPANY,

N.A.

collectively, as Warrant Agent

By:  

/s/ Collin Ekeogu

  Name: Collin Ekeogu   Title: Manager, Corporate Actions

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

PURCHASER ADDRESSES

[●]

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Series B Warrant]

[Insert appropriate legend]

 

No.  

 

   Warrants     CUSIP No.   

 

    CUSIP No.   

Series B Warrant Certificate

This Series B Warrant Certificate certifies (this “Warrant Certificate”) that
_________, or its registered assigns, is the registered holder of Series B
Warrants (the “Warrants”), exercisable for shares of common stock, par value
$1.00 (the “Common Stock”), of McDermott International, Inc., a corporation
organized under the laws of the Republic of Panama (the “Company”). Each Warrant
represented hereby entitles the registered holder upon exercise at any time from
9:00 a.m., New York City time, on December 2, 2019 until 5:00 p.m., New York
City time, on December 2, 2029 (the “Expiration Time”), to receive from the
Company one (as such number may be adjusted as provided in the Warrant
Agreement) fully paid and nonassessable share of Common Stock (the “Warrant
Share”) at an exercise price (the “Exercise Price”) of $0.01 per Warrant Share,
subject to the conditions and terms set forth herein and in the Warrant
Agreement referred to on the reverse hereof. The number of Warrant Shares
issuable upon exercise of the Warrants is subject to adjustment upon the
occurrence of certain events set forth in the Warrant Agreement.

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
below by its duly authorized officer.

Dated: December 2, 2019

 

A-1



--------------------------------------------------------------------------------

MCDERMOTT INTERNATIONAL, INC. By:  

 

  Name:   Title:

 

A-2



--------------------------------------------------------------------------------

Countersigned on December 2, 2019:

 

COMPUTERSHARE Inc., and

COMPUTERSHARE TRUST COMPANY,

N.A.

collectively, as Warrant Agent

By:  

 

 

Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

MCDERMOTT INTERNATIONAL, INC.

[Reverse of Series B Warrant]

 

1.

Warrant Agreement

The Warrants evidenced by this Warrant Certificate are part of a duly authorized
issue of Warrants issued or to be issued pursuant to a Warrant Agreement dated
as of December 2, 2019 (the “Warrant Agreement”), among the Company and
Computershare Inc., a Delaware corporation (“Computershare”), and its wholly
owned subsidiary Computershare Trust Company, N.A., a federally chartered trust
company (collectively, the “Warrant Agent”), which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Warrant Agent, the Company and the
holders (the words “holders” or “holder” meaning the registered holders or
registered holder) of the Warrants. To the extent permitted by applicable law,
in the event of an inconsistency or conflict between the terms of this Warrant
and the Warrant Agreement, the terms of the Warrant Agreement will prevail.

 

2.

Exercise

Warrants may be exercised at any time from 9:00 a.m., New York City time, on
December 2, 2019 and on or before the Expiration Time.

In order to exercise all or any of the Warrants represented by this Warrant
Certificate, the holder must deliver to the Company the form of election to
exercise on the reverse hereof duly completed, which signature shall be
medallion guaranteed by an institution which is a member of a Securities
Transfer Association recognized signature guarantee program.

The exercise of Warrants is subject to certain restrictions on exercise
(including a minimum number of Warrants being exercised in a partial exercise of
Warrants) as described in the Warrant Agreement.

No Warrant may be exercised after the Expiration Time, and, to the extent not
exercised by such time, the Warrants evidenced hereby shall become void.

 

3.

Adjustments

The Warrant Agreement provides that, upon the occurrence of certain events, the
Exercise Price and, if applicable, the number of shares of Common Stock issuable
upon the exercise of each Warrant shall be adjusted.

 

A-4



--------------------------------------------------------------------------------

4.

No Fractional Shares

No fractions of a share of Common Stock will be issued upon the exercise of any
Warrant, but the Company will pay the cash value thereof determined as provided
in the Warrant Agreement.

 

5.

Book-Entry Form; Transfer

The Warrants have been issued in book-entry form.

The Company and the Warrant Agent may deem and treat the registered holder(s) as
shown on the Register as the absolute owner(s) of this Warrant, for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. This Warrant does not entitle any holder hereof
to any rights of a stockholder of the Company.

 

6.

Governing Law; Jurisdiction and Venue; Waiver of Jury Trial

This Warrant shall be governed by and construed in accordance with the laws of
the State of New York (without giving effect to any principles of conflicts of
laws thereof that would result in the application of the laws of any other
jurisdiction, except to the extent that the New York conflicts of laws
principles would apply applicable laws of the Republic of Panama to internal
matters relating to corporations organized thereunder). The Company and the
Holder of this Warrant each hereby irrevocably and unconditionally:

(i) submits for itself in any legal action or proceeding relating solely to this
Warrant or the transactions contemplated hereby, to the exclusive jurisdiction
of the courts of the State of New York and the Federal courts of the United
States of America, in each case located within the Southern District of New
York, and appellate courts thereof;

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same
to the extent permitted by applicable law;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in the Register or at such other address of
which the other party shall have been notified pursuant to the provisions of the
Warrant Agreement;

 

A-5



--------------------------------------------------------------------------------

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (i) are not
available despite the intentions of the parties hereto;

(v) agrees that final judgment in any such suit, action or proceeding brought in
such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable law;

(vi) agrees that to the extent that such party has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process with respect
to itself or its property, such party hereby irrevocably waives such immunity in
respect of its obligations under this Warrant Certificate, to the extent
permitted by applicable law; and

(vii) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING IN RELATION TO THIS WARRANT CERTIFICATE.

A copy of the Warrant Agreement may be obtained by the holder hereof upon
written request to the Company.

 

A-6



--------------------------------------------------------------------------------

[Form of Exercise Notice]

(To Be Executed Upon Exercise Of Series B Warrant)

The undersigned holder (the “Holder”) hereby elects to exercise the right,
represented by this Warrant, to acquire shares of Common Stock to be settled
pursuant to the procedures set forth in the Warrant Agreement.

The Holder requests that delivery of such shares be made through the facilities
of The Depository Trust Company as follows.

 

DTC Participant                                          
                                         
                                         
                                                                  

Participant Account Number:                                          
                                         
                                         
                                             

Contact Person:                                          
                                         
                                         
                                                                  

Telephone:                                          
                                         
                                         
                                                                          

E-mail address:                                          
                                         
                                         
                                                                   

Payment of the Exercise Price shall, at the option of the Company, be either by
Net Share Settlement as set forth in Sections 4.01(b) and (c) of the Warrant
Agreement or through the procedures (including payment) for Full Share
Settlement as set forth in Sections 4.01(b) and 4.01(d) of the Warrant
Agreement.

[This exercise is made in connection with [insert relevant public offering or
sale of the Company] and is conditioned upon consummation of such transaction.
The exercise shall not be deemed to be effective until immediately prior to the
consummation of such transaction.]

If said number of shares is less than all of the shares of Common Stock issuable
hereunder, the Holder requests that a new Warrant Certificate representing the
remaining balance of such shares be registered in the name of     , whose
address is     , and that such Warrant Certificate be delivered to     , whose
address is     .

The undersigned represents and warrants that (x) it is a qualified institutional
buyer (as defined in Rule 144A) and is receiving the Warrant Shares for its own
account or for the account of another qualified institutional buyer, and it is
aware that the Company is issuing the Warrant Shares to it in reliance on Rule
144A; (y) it is an “accredited investor” within the meaning of Rule 501 under
the Securities Act; or (z) it is receiving the Warrant Shares pursuant to
another available exemption from the registration requirements of the Securities
Act. Prior to receiving Warrant Shares pursuant to clause (x) above, the Company
and the Warrant Agent may request a certificate substantially in the form of
Exhibit C to the Warrant Agreement. Prior to receiving Warrant Shares pursuant
to clause (y) above, the Company and the Warrant Agent may request a certificate
substantially in the form of Exhibit D and/or an opinion of counsel. Prior to
receiving Warrant Shares pursuant to clause (z) above, the Company and the
Warrant Agent may request appropriate certificates and/or an opinion of counsel.

 

A-7



--------------------------------------------------------------------------------

Date:   

 

   Signature   

 

   Signature Guaranteed

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Warrant Agent, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Warrant Agent in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-8



--------------------------------------------------------------------------------

[FORM OF TRANSFER NOTICE]

FOR VALUE RECEIVED the undersigned registered holder hereby sell(s), assign(s)
and transfer(s) unto (the “Assignee”)

 

 

(Please type or print block letters)

 

(Please print or typewrite name and address including zip code of assignee)

the within Warrant and all rights thereunder (the “Securities”), hereby
irrevocably constituting and appointing attorney to transfer said Warrant on the
books of the Company with full power of substitution in the premises.

[THE FOLLOWING PROVISION TO BE INCLUDED ON ALL CERTIFICATES BEARING A RESTRICTED
LEGEND]

In connection with any transfer of this Warrant occurring prior to the removal
of the Restricted Legend, the undersigned confirms (i) the understanding that
the Securities have not been registered under the Securities Act of 1933, as
amended; (ii) that such transfer is made without utilizing any general
solicitation or general advertising; and (iii) further as follows:

Check One

 

  ☐

(1) This Warrant is being transferred to a “qualified institutional buyer” in
compliance with Rule 144A under the Securities Act of 1933, as amended and
certification in the form of Exhibit C to the Warrant Agreement is being
furnished herewith.

 

  or



  ☐

(2) This Warrant is being transferred other than in accordance with (1) above
and documents are being furnished which comply with the conditions of transfer
set forth in this Warrant and the Warrant Agreement.

If none of the foregoing boxes is checked, the Warrant Agent is not obligated to
register this Warrant in the name of any Person other than the Holder hereof
unless and until the conditions to any such transfer of registration set forth
herein and in the Warrant Agreement have been satisfied.

 

Date:

 

Seller By:  

 

 

A-9



--------------------------------------------------------------------------------

NOTICE: The signature to this assignment must correspond with the name as
written upon the face of the within-mentioned instrument in every particular,
without alteration or any change whatsoever.

 

 

[Signature Guaranteed]

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Warrant Agent, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Warrant Agent in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-10



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED LEGEND

THIS WARRANT AND THE UNDERLYING COMMON STOCK THAT MAY BE ISSUED UPON ITS
EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR
ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

THIS WARRANT EVIDENCES AND ENTITLES THE REGISTERED HOLDER HEREOF TO CERTAIN
RIGHTS AS SET FORTH IN THE WARRANT AGREEMENT AMONG MCDERMOTT INTERNATIONAL, INC.
AND COMPUTERSHARE INC. AND COMPUTERSHARE TRUST COMPANY, N.A. (OR ANY SUCCESSOR
WARRANT AGENT) DATED AS OF December 2, 2019, AS IT MAY FROM TIME TO TIME BE
SUPPLEMENTED OR AMENDED, THE TERMS OF WHICH ARE HEREBY INCORPORATED HEREIN BY
REFERENCE AND A COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICES OF THE
COMPANY. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF (1) REPRESENTS
THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER
THE SECURITIES ACT) OR (B) IT IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF
RULE 501 UNDER THE SECURITIES ACT AND (2) AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH WARRANT AND THE UNDERLYING COMMON STOCK THAT MAY BE ISSUED UPON
ITS EXERCISE, PRIOR TO THE EXPIRATION OF THE APPLICABLE HOLDING PERIOD WITH
RESPECT TO RESTRICTED SECURITIES SET FORTH IN RULE 144 UNDER THE SECURITIES ACT,
ONLY (A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) TO AN “ACCREDITED INVESTOR” WITHIN THE
MEANING OF RULE 501 UNDER THE SECURITIES ACT THAT IS ACQUIRING THE SECURITY FOR
ITS OWN ACCOUNT, OR FOR THE ACCOUNT OF SUCH AN ACCREDITED INVESTOR, FOR
INVESTMENT PURPOSES AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION
WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, (D) PURSUANT TO A
REGISTRATION STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES
ACT, OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND THE WARRANT
AGENT’S (INCLUDING ANY SUCCESSOR WARRANT

 

B-1



--------------------------------------------------------------------------------

AGENT) RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (C) OR
(D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO THE WARRANT AGENT, AND IN EACH OF THE FOREGOING
CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS
SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE WARRANT AGENT. THIS
LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE EXPIRATION OF
THE APPLICABLE HOLDING PERIOD WITH RESPECT TO RESTRICTED SECURITIES SET FORTH IN
RULE 144 UNDER THE SECURITIES ACT.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

Rule 144A Certificate

                    ,         

[     ]

[     ]

Attention: [     ]

 

  Re:

Warrants to acquire Common Stock of McDermott International, Inc. (the
“Warrants”) Issued under the Warrant Agreement (the “Agreement”) dated as of
December 2, 2019 relating to the Warrants

Ladies and Gentlemen:

This Certificate relates to our proposed purchase of Warrants issued under the
Agreement.

We and, if applicable, each account for which we are acting, in the aggregate
owned and invested more than $100,000,000 in securities of issuers that are not
affiliated with us (or such accounts, if applicable), as of _______, 20___,
which is a date on or since close of our most recent fiscal year. We and, if
applicable, each account for which we are acting, are a qualified institutional
buyer within the meaning of Rule 144A (“Rule 144A”) under the Securities Act of
1933, as amended (the “Securities Act”). If we are acting on behalf of an
account, we exercise sole investment discretion with respect to such account. We
are aware that the transfer of Warrants to us is being made in reliance upon the
exemption from the provisions of Section 5 of the Securities Act provided by
Rule 144A. Prior to the date of this Certificate we have received such
information regarding the Company as we have requested pursuant to Rule
144A(d)(4) or have determined not to request such information.

 

C-1



--------------------------------------------------------------------------------

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

Very truly yours, [NAME OF PURCHASER] By:  

 

  Name:   Title:   Address:   Date:

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

Accredited Investor Certificate

                    ,         

[     ]

[     ]

Attention: [     ]

 

Re:

Warrants to acquire Common Stock of McDermott International, Inc. (the
“Warrants”) Issued under the Warrant Agreement (the “Agreement”) dated as of
December 2, 2019 relating to the Warrants

Ladies and Gentlemen:

This Certificate relates to our proposed purchase of Warrants issued under the
Agreement.

We hereby confirm that:

1. We are an “accredited investor” (an “Accredited Investor”) within the meaning
of Rule 501 under the Securities Act of 1933, as amended (the “Securities Act”).

2. Any acquisition of Warrants by us will be for our own account or for the
account of one or more other Accredited Investors as to which we exercise sole
investment discretion.

3. We have such knowledge and experience in financial and business matters that
we are capable of evaluating the merits and risks of an investment in the
Warrants and we and any accounts for which we are acting are able to bear the
economic risks of and an entire loss of our or their investment in the Warrants.

4. We are not acquiring the Warrants with a view to any distribution thereof in
a transaction that would violate the Securities Act or the securities laws of
any State of the United States or any other applicable jurisdiction; provided
that the disposition of our property and the property of any accounts for which
we are acting as fiduciary will remain at all times within our and their
control.

5. We acknowledge that the Warrants have not been registered under the
Securities Act and that the Warrants may not be offered or sold within the
United States or to or for the benefit of U.S. persons except as set forth
below.

 

D-1



--------------------------------------------------------------------------------

We agree for the benefit of the Company, on our own behalf and on behalf of each
account for which we are acting, that such Warrants may be offered, sold,
pledged or otherwise transferred only in accordance with the Securities Act and
any applicable securities laws of any State of the United States and only (a) to
the Company or any subsidiary thereof, (b) pursuant to a registration statement
that has been declared effective under the Securities Act, (c) to a person it
reasonably believes is a qualified institutional buyer in compliance with Rule
144A under the Securities Act, (d) to an Accredited Investor that, prior to such
transfer, delivers to the Warrant Agent a duly completed and signed certificate
(the form of which may be obtained from the Warrant Agent) relating to the
restrictions on transfer of the Warrants, or (e) pursuant to any other available
exemption from the registration requirements of the Securities Act.

Prior to the registration of any transfer in accordance with clause (c) of the
immediately preceding paragraph, we acknowledge that a duly completed and signed
certificate (the form of which may be obtained from the Warrant Agent) must be
delivered to the Warrant Agent. Prior to the registration of any transfer in
accordance with clause (d) or (e) of the immediately preceding paragraph, we
acknowledge that the Company reserves the right to require the delivery of such
legal opinions, certifications or other evidence as may reasonably be required
in order to determine that the proposed transfer is being made in compliance
with the Securities Act and applicable state securities laws. We acknowledge
that no representation is made by or on behalf of the Company or the Warrant
Agent as to the availability of any exemption from the registration requirements
of the Securities Act.

We understand that the Warrant Agent will not be required to accept for
registration of transfer any Warrants acquired by us, except upon presentation
of evidence satisfactory to the Company and the Warrant Agent that the foregoing
restrictions on transfer have been complied with. We further understand that the
Warrants acquired by us will bear a legend reflecting the substance of the
immediately preceding paragraph. We further agree to provide to any person
acquiring any of the Warrants from us a notice advising such person that resales
of the Warrants are restricted as stated herein and that the Warrants will bear
a legend to that effect.

We agree to notify you promptly in writing if any of our acknowledgments,
representations or agreements herein ceases to be accurate and complete.

We represent to you that we have full power to make the foregoing
acknowledgments, representations and agreements on our own behalf and on behalf
of any account for which we are acting.

You and the Company are entitled to rely upon this Certificate and are
irrevocably authorized to produce this Certificate or a copy hereof to any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby.

 

D-2



--------------------------------------------------------------------------------

Very truly yours, [NAME OF PURCHASER] By:  

 

  Name:   Title:   Date:

Upon transfer, the Warrants would be registered in the name of the new
beneficial owner as follows:

 

 

Taxpayer ID number:

 

 

D-3